Citation Nr: 0312078	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-17 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a compensable evaluation for osteomyelitis of 
the thoracic spine.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which implemented a May 1999 Board decision that granted 
compensation for osteomyelitis of the thoracic spine under 
the auspices of 38 U.S.C.A. § 1151 assigning a noncompensable 
evaluation effective December 1, 1993.  


REMAND

The Board attempted to develop evidence in this case.  
However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit, in Disabled American Veterans v. 
Secretary of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 
2003) (DAV), held that 38 C.F.R. § 19.9(a)(2) was invalid.  
In view of the Court's decision, this case must be remanded.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the severity of his service-connected 
osteomyelitis of the thoracic spine.  It 
is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination, and 
all indicated special studies and tests 
should be accomplished.  The examiner 
should indicate whether the veteran's 
thoracic spine osteomyelitis is 
manifested by any of the following 
symptomatology:

a) inactive, following repeated 
episodes, without evidence of active 
infection in the past 5 years;

	b) with discharging sinus or other 
evidence of active infection within the 
past 5 years;

	c) with definite involucrum or 
sequestrum, with or without discharging 
sinus;

	d) frequent episodes, with 
constitutional symptoms; or

	e) osteomyelitis of the pelvis, 
vertebrae or extending into major joints, 
or with multiple localization or with 
long history of intractability and 
debility, anemia, amyloid liver changes, 
or other continuous constitutional 
symptoms.

2.  The examiner, after reviewing the 
entire claims folder and following the 
examination of the veteran, should render 
an opinion as to the etiology of the 
veteran's multiple abscesses and 
osteomyelitis of the sacrum and hips.  It 
should be specifically indicated whether 
these conditions are etiologically 
related to the service connected thoracic 
spine osteomyelitis or are related to 
some other condition, such as the 
veteran's service-connected diabetes 
mellitus or to his confinement in a 
wheelchair.  A complete rationale for the 
opinion expressed must be provided.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




